Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 20 February 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Newport February 20th 1781.
                        
                        I received yesterday your Excellency’s Letter of the 15th inst. I immediately sent it to the Chevalier
                            Destouches, who sends me this moment his answer which is joined to this Letter.
                        It is most certain that the Ch. De La Luzerne, at the requisition of Congress and of the Governor of
                            Virginia, had only asked from Mr Destouches the Assistance of Some Frigates, and of one ship of the Line, and had not
                            mentioned any transporting of Troops, that Mr Destouches has done all in his power to send off with all possible Speed
                            this little Squadron. It is likewise most certain that he is now less Strong than the English who had been reinforced by
                            the return of the America in good order, and the masting of the Bedford, and that Mr Destouches
                            is weak’n’d in proportion of the Detachment which has been asked for Virginia.
                        If he had sooner received your Excellency’s last plan, perhaps he would have been decided to go out with his
                            whole fleet, Your Excellency may be assured that your orders for the detachment of 1000. men would have been executed by
                            the Land army, and tho’, (within a road entirely open, when it is deprived of all the navy artillery, which now defends
                            it, but which is necessary for the armament of the Ships) I had perhaps remained here exposed with all the convoy of
                            Transports, the greatest part of which could not pass the Bar at Providence, Yet nevertheless, we would have assumed a
                            fierce countenance, and we would have endeavoured if we had been attacked to have the honor of it.
                        The news of Count D’Estaing’s success over the fleet of Admiral Hood are yet arrived here by a schooner that
                            on the 1st of this month set sail from Cape François. the private Letters say it is very Sure. I sincerely congratulate
                            your Exellency upon General Morgan’s success against the Van guard of Cornwallis’s army, and I always expect to have the
                            pleasure of seeing you here as soon as your affairs will permit. I am with respect and personal attachment, Sir, Your
                            Excellency’s most obedient and most humble Servant
                        
                            Le cte de Rochambeau
                        
                        
                            I regret very much that your Excellency’s Letter did not arrive before the Departure of the detachment,
                                which The Chr Destouches has thought necessary to send speedily to Virginia, but certainly it will fill the object, if
                                Arnold is too well intrenched, of hindering him from making any further motions, or plundering up into the rivers.
                                Till now, those in Gardner’s bay seem not to have been advised of the going out of this little squadron.
                        

                    